AMENDED AND RESTATED AGREEMENT FOR
PURCHASE AND SALE OF REAL PROPERTY

 

THIS AMENDED AND RESTATED AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
"Agreement") is made as of July 2, 2012, by and between LADDER CAPITAL FINANCE
I.LC and/or its assignee as permitted under this Agreement (the "Buyer"), and
RSBR INVESTMENTS, LLC, RBA INVESTMENTS, LLC and OVERLAND PROPERTIES, LLC
(individually and collectively, the "Seller").

 

WHEREAS, pursuant to the terms of that certain Agreement for Purchase and Sale
of Real Property, dated as of March 27, 2012 (the "First Purchase Agreement"),
executed by and between Seller and Buyer, Buyer agreed to purchase from Seller
and Seller agreed to sell to Buyer, certain properties, as more particularly
described in the First Purchase Agreement;

 

WHEREAS, pursuant to the terms of that certain Agreement for Purchase and Sale
of Real Property, dated as of April 20, 2012 (the -Second Purchase Agreement"),
executed by and between Seller and Buyer, Buyer agreed to purchase from Seller
and Seller agreed to sell to Buyer, certain properties, as more particularly
described in the Second Purchase Agreement;

 

WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller certain additional Properties, as more particularly described herein,
upon the terms, covenants and provisions of this Agreement;

 

WHEREAS, Seller and Buyer mutually desire to combine the First Purchase
Agreement and Second Purchase Agreement into a single agreement and to amend and
restate in their entirety the First Purchase Agreement and the Second Purchase
Agreement, to provide for, among other things, the inclusion of additional
Properties, a change in the Purchase Price and modification to the Examination
Periods, all as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the parties hereto do
hereby amend and restate the First Purchase Agreement and the Second Purchase
Agreement in their entirety as set forth herein and hereby agree as follows:

 

Section 1. Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a) "Seller's Broker" shall mean Park Manor Capital Partners, acting as Seller's
agent.

 

1

 

 

(b)                "Buyer's Agent" shall mean Park Manor Capital Partners,
acting as Buyer's agent.
 

(c)                 "Closing" shall mean the consummation of the transaction
contemplated herein as more particularly described in Section 10 hereof.

 

(d)                "Earnest Money" shall mean Five Hundred Thousand and No/Cents
($500,000.00) Dollars. Seller and Buyer each acknowledge and agree that Tluee
Hundred Thousand and 00/100 ($300,000.00) Dollars has heretofore been delivered
to Escrow Agent (as hereinafter defined) and is currently being held in escrow
by Escrow Agent pursuant to Section 8 hereof. Buyer shall deliver to Escrow
Agent, within two (2) business days after the execution and delivery by both
parties of this Agreement an additional Two Hundred Thousand and 00/100
($200,000.00) Dollars in cash or certified or bank cashier's check, or in a
confirmed wire transfer of funds to be held in escrow by Escrow Agent pursuant
to Section 8 hereof. Seller and Buyer shall share equally in the responsibility
for paying any reasonable escrow fees charged by the Escrow Agent. Hereinafter,
the term "Earnest Money" shall be deemed to include all interest accrued
thereon.

 

(e)                 "Delivery Date" shall have the meaning ascribed to it in the
Lease. Seller shall notify Buyer upon the occurrence of the Delivery Date, and
shall deliver to Buyer the Evidence of Completion (as defined in the Lease),
with respect to each Property.

 

(f)                  "Examination Period(s)" shall mean, with respect to each
individual Property, the period of time commencing on the date hereof and
expiring thirty (30) days after the later of: (i) the Delivery Date; (ii) the
Commencement Date (as defined in the Lease); (iii) the date Tenant opens for
business to the public on such Property (the "Property Opening Date"), and (iv)
the date Buyer receives the Due Diligence Certification (as defined in Section
6(b) hereof) with respect to a particular Property. Notwithstanding the
foregoing, Seller and Buyer acknowledge and agree that the Examination Period
for the Properties located in Edinburg, Texas, Farmington, New Mexico, Hawk
Point, Missouri and Rocky Mount, Missouri commenced on June 6, 2012 and shall
expire on July 30, 2012.

 

(g)                 "Lease" shall mean individually, and "Leases" shall mean
collectively, the applicable lease between Dollar General (the "Tenant') and a
Seller, as more particularly described on Schedule 2 attached hereto and mnde a
part hereof

 

2

 

 

(h)           "Property" shall mean, individually and "Properties" shall mean
collectively: (a) those certain parcels of real property owned in fee by Seller
at the locations set forth on Schedule 1 attached hereto and incorporated herein
by this reference (the "Real Property") together with all buildings, facilities
and other improvements located thereon (collectively, the "Improvements"); (b)
all right, title and interest of a Seller under its respective Lease with
Tenant; (c) all right, title and interest of a Seller in all machinery,
furniture, equipment and items of personal property of a Seller attached or
appurtenant to, located on or used in the ownership, use, operation or
maintenance of the Property or the Improvements (collectively, the
"Personalty"); (d) all right, title and interest of a Seller, if any, to any
unpaid award for (1) any taking or condemnation of its Property or any portion
thereof, or (2) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements (the "Intangible Property").

 

(i)             "Purchase Price" shall mean the aggregate sum of Eighty-Two
Million Six Hundred Eighty-Three Thousand Eight Hundred Forty-Seven and 58/100
($82,683,847.58) Dollars, allocated in accordance with Schedule I attached
hereto and made a part hereof (subject, however, to an adjustment reducing the
Purchase Price by the amount that is allocated to a Property as set forth on
Schedule 1 to the extent a Property is rejected by Buyer during an Examination
Period or is otherwise removed or rejected in accordance with the terms of this
Agreement), payable by certified or bank cashier's check or in a confirmed wire
transfer of funds at a Closing,

 

(j)             "Seller's Notice Address" shall be as follows, except as same
may be changed pursuant to the Notice section herein:

 

Rod Hamby

RSBR Investments, LLC

1898 Imperial Center

West Plains, MO 65775

 

And to:

 

Jacob W. Stauffer

 

 

3

 

 

Stauffer Law Firm, LLC
204 West Main St.

West Plains, MO 65775
stauffer@stauffer-law.com

jacobstauffer@theoverlandgroup.corn

 

(k)          "Buyer's Notice Address" shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

David Traitel

Ladder Capital Finance LLC

345 Park Avenue, 8th Floor

New York, NY 10154

Tel. No.: (212) 715-3143

E-mail: David.Traitel@laddercapital.com

 

And to:

 

Michael Comparato

Ladder Capital Finance LLC

345 Park Avenue, 8th Floor

New York, NY 10154

Tel. No.: (212) 715-3164

E-mail: Michael.Comparatoaladdercapital.com

 

And to:

 

Pamela McCormack

Ladder Capital Finance LLC
345 Park Avenue, 8th Floor

New York, NY 10154

Tel. No.: (212) 715-3170

E-mail: Pamela.McCormack@laddercapital.com

 

(1)          "Title Insurer" and "Escrow Agent" shall mean in all instances
Commonwealth/Lawyers Land Title Insurance Corporation, Two Grand Central Tower,
140 East 45th Street, 22nd Floor, New York, NY 10017, Attention: Liane Carpenter
(LCarnentergcltic.com).

 

(m)          "Seller Guarantor" shall mean (i) with respect to RSBR Investments,
LLC, either Bruce Grisham, Rod Hamby, RB Grisham or Sid Aultman; (ii) with
respect to RBA Investments, LLC, either RB Grisham or Amy Grisham; and (iii)
with respect to Overland Properties, LLC, either Bruce Grisham or Rod Hamby.

 



4

 

 

Section 2. Proration of Expenses and Payment of Costs and Recording Fees. Seller
and Buyer agree that all rents, utility charges (to the extent not payable
directly to the utility supplier by Tenant), and real estate taxes and
assessments (to the extent not payable directly to the taxing authority by
Tenant) shall be prorated on a calendar-year basis as of the date of Closing;
provided, however, that rent shall only be pro-rated to the extent paid. If
Closing shall occur before the actual real estate taxes and special assessments
payable during such year are known, the apportionment of such taxes and
assessments shall be upon the basis of the real estate taxes and assessments for
the applicable Property payable during the immediately preceding year; provided
that, if the real estate taxes and assessments payable during the year in which
Closing occurs are thereafter determined to be more or less than the real estate
taxes and assessments payable during the preceding year, Seller and Buyer
promptly shall adjust the proration of such taxes and assessments, and Seller or
Buyer, as the case may be, shall pay to the other any amount required as a
result of such adjustment and this covenant shall not merge with the Deed for
the applicable Property delivered hereunder but shall survive the Closing. To
the extent applicable, Seller shall, to the extent not payable directly by
Tenant, be responsible for the payment of all municipal license taxes, if any,
payable during the calendar year in which the Closing occurs and corresponding
to any period prior to the date that Tenant became obligated to pay such
amounts. At Closing: (a) Buyer shall pay: (i) the premium and related charges
for owner's title insurance policy to be issued to Buyer; (ii) the recording
fees necessary to record the deed and mortgage documents at the register of
deeds office where the Property is located; and (iii) one half of any escrow
fees charged by the Escrow Agent in connection with this transaction; and (b)
Seller shall pay: (i) the transfer, excise and/or documentary tax/stamps in
connection with the recording of the deed at the register of deeds office where
the applicable Property is located and; (ii) the recording fees necessary to
record the discharges of any liens of record or other instruments necessary to
convey title to the Property to Buyer in accordance with this Agreement; and
(iii) one half of any escrow fees charged by the Escrow Agent in connection with
this transaction. Buyer shall be responsible for the cost of its own survey,
environmental reports and due diligence investigations. Seller -and Buyer shall
be responsible for their own attorney's fees

 

Section 3. Sale of Property. Subject to the terms of this Agreement, Seller
agrees to sell each Property to Buyer for the Purchase Price set forth above.

 

Section 4. Payment of Purchase Price. Buyer shall pay a portion of the Purchase
Price to Seller at each Closing, in the amount allocated to a particular
Property as set forth in Schedule 1, and in accordance with all of the terms and
conditions of this Agreement.

 

Section 5. Title. At each Closing, Seller agrees to convey to Buyer fee simple
marketable title to the applicable Property by bargain and sale deed, in each
instance free and clear of all liens, defects of title, and encumbrances except
for the Lease, taxes for

 

5

 

 

the current year and subsequent years not yet due and payable, and other
exceptions set forth in the Title Report (as defined below) which Seller does
not agree to cure under Section 6(a) herein (or is deemed to not agree to cure)
and which Buyer waives as an Objection pursuant to said Section 6(a), other than
those exceptions Seller is obligated to cure pursuant to Section 6(a) below
(collectively, the "Permitted Exceptions").

 

Section 6.  Examination of Property. Seller and Buyer hereby agree as follows:

 

(a)         Title and Survey Examination. Within five (5) business days after
the commencement of an Examination Period for a particular Property, Buyer shall
order a title report for each Property (the "Title Report") from the Title
Insurer and a survey of each Property. Seller shall notify Buyer promptly after
all of the Improvements on a particular Property have been substantially
completed in order to provide Buyer with the necessary time to have an ALTA
survey prepared during the applicable Examination Period. Buyer shall furnish to
Seller a copy of the Title Report and the survey for a particular Property on or
prior to the expiration of the applicable Examination Period

 

"Title Review  Should be delivered together with statement specifying defects in
title and/or the survey for a particular Property (the "Objections"). Seller
shall notify Buyer within ten (10) days after Seller's receipt of the Objections
whether Seller will cure the Objections. If a Seller does not respond within
said ten (10)-day period, Seller shall be deemed to have elected to not cure the
Objections. If Seller does not agree (or is deemed to not agree) to cure the
Objections for any particular Property, Buyer shall have the right, by notice
given to Seller and Title Insurer at any time prior to Closing, either to: (a)
waive the Objections with respect to any such Property and close title without
abatement or reduction of the Purchase Price applicable to such Property; or (b)
terminate this Agreement as to only the subject Property. If Buyer elects to
terminate this Agreement as to one or more of the Properties pursuant to this
Section 6(a), then: (i) this Agreement shall be deemed terminated as to any such
rejected Property and neither party shall have any further rights, obligations
or liabilities with respect to such rejected Property, except with respect to
any obligations that expressly survive termination of this Agreement as
contained herein; and (ii) there shall be a reduction in the Purchase Price
payable by Buyer at Closing by the amount allocated to the Property designated
for removal from this transaction as shown on Schedule 1 hereof. Notwithstanding
anything to the contrary contained in this Agreement, in no event shall any of
the following exceptions be a Permitted Exception and Seller shall be required
to provide information and evidence to satisfy Title Insurer's standard
requirements as to Seller's authority and standard title affidavits and shall be
required to cure on or before the Closing: (i) any monetary liens or
encumbrances against its Property (including, without limitation, all mortgages,
mechanics liens, tax liens and judgments); (ii) all unpaid real estate taxes and
water charges; and (iii) any encumbrances against title which are created by or
through a Seller after the date of this Agreement.

 

6

 

 

(b) Examination. Seller shall provide to Buyer: (i) upon execution of this
Agreement, copies of the following documents and materials pertaining to each
Property to the extent within Seller's possession or readily obtainable by
Seller: a title commitment/policy; copies of title exception documents; ALTA
survey; site plans and specifications; architectural plans;
environmental/hazardous material reports; soils reports; governmental
permits/approvals; zoning information; real property tax and assessment
information; utility letters; copies of the Leases and copies of all
correspondence related to the Leases; any documents required to be delivered by
Seller to Buyer pursuant to Section 11 hereof; and any other documents relating
to a Property reasonably requested by Buyer; (ii) upon execution of this
Agreement, a copy of the certificate of formation of Seller, a copy of the
operating agreement of Seller, an incumbency certificate for Seller, and a W-9
of Seller; and (iii) upon the occurrence of the Delivery Date for each Property,
the Evidence of Completion (as defined in the Lease) (collectively, the "Due
Diligence Materials"). Upon delivery to Buyer of all of the Due Diligence
Materials applicable to a particular Property, Seller shall deliver a written
certification to Buyer stating that all of the Due Diligence Materials
applicable to a Property has been delivered to Buyer (the "Due Diligence
Certification"). Throughout the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter each Property for the purposes of
inspecting each Property, conducting soil tests, environmental studies, and
making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of each Property;
provided, however, that such activities by or on behalf of Buyer on a Property
shall not damage such Property nor interfere with construction on the Property
or the conduct of business by Tenant other than to a de minimis extent; and
provided further, however, that Buyer shall indemnify and hold Seller harmless
from and against any and all claims or damages to the extent resulting from the
activities of Buyer on each Property, provided, however, in no event shall Buyer
be responsible or liable in any way for any pre-existing conditions, including
any hazardous materials discovered during its inspections of a Property, and
Buyer shall repair any and all damage caused, in whole or' in part, by Buyer and
return each Property to substantially the same condition that existed prior to
such damage, which obligation shall survive Closing or any termination of this
Agreement. Buyer shall give Seller reasonable written notice (which in any event
shall not be less than one (1) business day, or such other period of time as
required under the Lease) before entering each Property. Seller may have a
representative present during any and all examinations, inspections and/or
studies on a Property. Buyer shall have the unconditional right, for any reason
or no reason at all, to terminate this Agreement as to one or more of the
Properties by giving written notice thereof to Seller at any time prior to 5:00
p.m. Eastern Standard Time on the last day of the Examination Period applicable
to a particular Property, in which event: (i) this Agreement shall be deemed
terminated as to any such rejected Property and neither party shall have any
further rights, obligations or liabilities with respect to such rejected
Property, except with respect to any obligations that expressly survive
termination of this Agreement as contained herein; and (ii) there

 

7

 

 

shall be a reduction in the Purchase Price payable by Buyer at Closing by the
amount allocated to the Property designated for removal from this transaction as
shown on Schedule 1 hereof. If Buyer does not elect to terminate this Agreement
as to any one or more Properties prior to the expiration of the applicable
Examination Period, Buyer conclusively shall be deemed to have waived its right
to terminate this Agreement pursuant to this Section 6(b) with respect to such
particular Property. Notwithstanding anything to the contrary contained in this
Agreement, amendments to this Agreement to extend an Examination Period may be
agreed in writing or email transmission by each party or each party's respective
attorney and any notices to terminate this Agreement pursuant to this Section
6(b) may be given by Buyer or Buyer's attorney by email transmission to Seller
and/or Seller's attorney, provided, however, any notice of termination given by
email transmission shall be deemed delivered and effective upon the date sent by
the Party, provided however the such email notice shall also be sent by one of
the means set forth in Section 15 of this Agreement.

 

(c)              Tenant Estoppel Certificate. Prior to a Closing, Seller shall
obtain an original estoppel eeitiikate from Tenant substantially in the form of
Exhibit F attached hereto (the "Tenant Estoppel") with respect to each Lease and
deliver a copy of same to Buyer. Each Tenant Estoppel must not assert any
defaults, offsets, defenses, punchlist items or claims under the Lease and shall
state that all of the obligations of Seller relating to the construction of the
premises leased by Tenant under such Lease have been satisfied (including,
without limitation, the completion of all offsite improvements, punchlist items
and the payment of any tenant improvement allowances). In addition, the business
terms of each Tenant Estoppel must be in accordance with the applicable Lease
and consistent with Seller representations set forth in Section 11 of this
Agreement. Seller shall also obtain, within ten (10) business days prior to a
Closing, an updated Tenant Estoppel from Tenant for the Property that is
closing, which shall be dated not more than thirty (30) days before Closing.
Seller agrees to reasonably cooperate with Buyer and request reasonable
modifications to the Tenant Estoppel attached hereto as Exhibit F.

 

(d)             Subordination, Non-Disturbance. Within two (2) business days
following the Property Opening Date of the applicable Property, Seller shall
request an original subordination, non-disturbance agreement from Tenant
substantially in the form of Exhibit G attached hereto (the "SNDA") with respect
to the applicable Lease. Within the timeframe specified in each Lease, Seller
shall obtain each SNDA from Tenant and deliver a copy of same to Buyer.

 

Section 7.  Risk of Loss/Condemnation.

 

 (a)               Casualty. Until Closing, the risk of loss or damage to each
Property shall be borne by Seller. Upon an occurrence of a casualty affecting a
Property, Seller shall promptly notify Buyer in writing of same. In the event
all or any portion of a Property is damaged in any casualty, Buyer may elect to
terminate this Agreement as to the affected Property by providing written notice
of such termination to Seller within ten (10)

 

8

 



business days after Buyer's receipt of notice of such casualty, upon which
termination: (i) Agreement shall be deemed terminated as to any such removed
Property and neither party shall have any further rights, obligations or
liabilities with respect to such removed Property, except with respect to any
obligations that expressly survive termination of this Agreement as contained
herein; and (ii) there shall be a reduction in the Purchase Price payable by
Buyer at Closing by the amount allocated to the Property designated for removal
from this transaction as shown on Schedule 1 hereof. If Buyer does not elect to
terminate this Agreement there shall be no abatement of the Purchase Price and
Seller shall: (i) as to any casualty insured by Tenant and in respect of which
Tenant has a restoration obligation, enforce such Tenant's obligations pursuant
to the applicable Lease, or (ii) as to any casualty for which Seller is carrying
insurance or is entitled to receive insurance proceeds from Tenant, Seller shall
restore the damaged portion of the applicable Property, and in each case the
Examination Period with respect to such Property shall re-commence upon the
completion of such restoration and Tenant reopening for business to the public
therein.

 

(b)              Condemnation. Upon an occurrence of a condemnation or taking
affecting a Property, Seller shall promptly notify Buyer in writing of same. In
the event all or any portion of a Property is condemned or taken (or notice of
any condemnation or taking is issued), then Buyer may elect to terminate this
Agreement as to the Property affected by such condemnation or taking by
providing written notice of such termination to Seller within ten (10) business
days after Buyer's receipt of notice of such condemnation or taking, upon which
termination: (i) this Agreement shall be deemed terminated as to any such
removed Property and neither party shall have any further rights, obligations or
liabilities with respect to such removed Property, except with respect to any
obligations that expressly survive termination of this Agreement as contained
herein; and (ii) there shall be a reduction in the Purchase Price payable by
Buyer at Closing by the amount allocated to the Property designated for removal
from this transaction as shown on Schedule 1 hereof. If Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards.

 

Section 8. Earnest Money Disbursement. The Earnest Money shall be held by the
Escrow Agent, in trust as escrow agent ("Escrow Agent"), and disposed of only in
accordance with the following provisions:

 

(a)              The Escrow Agent: (i) shall invest the Earnest Money in a JP
Morgan Chase interest bearing money market account reasonably satisfactory to
both Buyer and Seller; (ii) shall not commingle the Earnest Money with any funds
of the Escrow Agent or others; and (iii) shall promptly provide Buyer and Seller
with confirmation of the investments made.

 



9

 

(b)              The Earnest Money shall be applicable to the Purchase Price and
shall be applied at the last Closing under this Agreement. Notwithstanding the
foregoing, if Buyer does not Close on the last remaining Property and terminates
this Agreement with respect to such last remaining Property, then the Earnest
Money shall be returned to Buyer.

 

(c)              If either Buyer or Seller makes a written demand (the "Demand")
upon the Escrow Agent for payment of the Earnest Money, the Escrow Agent shall
give written notice to the other party of the Demand within one (1) business day
after receipt of the Demand. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) business
days after the giving of such notice by Escrow Agent, the Escrow Agent is hereby
authorized to make the payment set forth in the Demand. If the Escrow Agent does
receive such written objection within such five (5) business day period, the
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions signed by Seller and Buyer or a final judgment of a court.

 

(c)              The parties acknowledge that the Escrow Agent is acting solely
as a stakeholder at their request and for their convenience, that the Escrow
Agent shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any liabilities
(including reasonable attorneys' fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent's mistake of law respecting the
Escrow Agent scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
liabilities (including reasonable attorneys' fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent. The Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Escrow Agent has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.

 

Section 9. Default

 

(a) If Buyer defaults in any of its obligations undertaken in this Agreement and
fails to cure such default within ten (10) days after notice from Seller
specifying in reasonable detail the nature of such default, Seller shall be
entitled to, as their sole and exclusive remedy to either: (i) if Buyer is
willing to proceed to Closing, waive such default and proceed to Closing in
accordance with the terms and provisions hereof; or (ii) declare this Agreement
to be terminated with respect to the applicable Property in respect of which the
default occurred. Upon such termination: (i) this Agreement shall be

 

10

 

 

deemed terminated as to any such Property only and neither party shall have any
further rights, obligations or liabilities with respect to such Property, except
with respect to any obligations that expressly survive termination of this
Agreement as contained herein; and (ii) there shall be a reduction in the
Purchase Price payable by Buyer at Closing by the amount allocated to the
Property designated for removal from this transaction as shown on Schedule 1
hereof. There shall be no forfeiture of the Earnest Money as a result of any
default of Buyer.

 

(b)              If Seller defaults in any of its obligations undertaken in this
Agreement and fails to cure such default within ten (10) days after notice from
Buyer specifying in reasonable detail the nature of such default, Buyer may: (i)
waive such default and proceed to Closing in accordance with the terms and
provisions hereof; or (ii) terminate this Agreement with respect to the
applicable Property in respect of which Seller is in default, and if the
Agreement is terminated as to all of the remaining Properties for which Closing
has not occurred direct Escrow Agent to return the Earnest Money to Buyer and
upon such termination Seller shall pay to Buyer all of the out-of-pocket costs
and expenses incurred by Bu.yei in connection with this Agreement, not to exceed
$50,000.00 per Property, which return and payment shall operate to terminate
this Agreement and release Seller and Buyer from any and all liability hereunder
with respect to the applicable Property or Properties, except those which are
specifically stated herein to survive any termination hereof; or (iii) enforce
specific performance of Seller's obligations hereunder, to the extent such
remedy is available. Notwithstanding the foregoing, in the event Seller has
conveyed a Property in violation of this Agreement to any party not related to
Buyer, so that the remedy of specific performance is not thereby, or otherwise
for any reason, available to Buyer, then Buyer shall, in addition to the
foregoing remedies, be permitted to pursue any and all rights and remedies
available to Buyer at law or in equity, including, without limitation, pursue
and collect all damages of any type or kind, including without limitation,
direct, indirect, resulting, consequential, special, exemplary, punitive or
other damages and be further entitled to temporary and permanent restraining
orders and affirmative relief.

 

Section 10. Closing. A Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price as allocated to each Property in accordance with
the terms of this Agreement, in escrow with Escrow Agent. Each Closing shall
occur on such date and time as mutually agreed to by Buyer and Seller in
writing, but in no event later than that date which is fifteen (15) days after
the end of the Examination Period with respect to such Property, subject
however, to Buyer's right to extend the date of a Closing pursuant to this
Section 10. Seller shall deliver to Buyer at Closing the following executed
documents:

 

11

 

 

(a)              A bargain and sale deed (or its equivalent which provides
covenants against grantor's acts) from Seller to Buyer conveying the applicable
Real Property to Buyer subject only to the Permitted Exceptions;

 

(b)              an Assignment and Assumption of Lease, in the form attached
hereto as Exhibit A from Seller to Buyer assigning the Lease applicable to
Seller's Property, and any security deposits thereunder, to Buyer;

 

(c)              a Bill of Sale in the form of Exhibit B attached hereto from
Seller to Buyer conveying the Personalty and Intangible Property owned by such
Seller to Buyer;

 

(d)              an Assignment of Contracts, Permits, Licenses and Warranties in
the form of Exhibit C attached hereto from Seller to Buyer;

 

(e)              a settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(0               all transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;

 

a title affidavit executed by Seller in form satisfactory to the Title Insurer;

 

(h)              an original Tenant Estoppel from Tenant in the form of Exhibit
D attached hereto, which is dated not earlier than thirty (30) days prior to the
date of Closing, with respect to each Lease.

 

(i)               an original SNDA from Tenant in the form of Exhibit E attached
hereto with respect to each Lease;

 

(j)               the letter to Tenant in the form of Exhibit F attached hereto
for each Lease;

 

(k)              clearance under any applicable State withholding tax law
applicable to the sale of any of the Properties;

 

(1)              a certificate dated as of the date of Closing confirming that
the representations and warranties in Section 11 are true and correct as of the
date of Closing and confirming the personal guaranty of at least one Seller
Guarantor;

 

(m)             a certificate dated as of the date of Closing, listing all of
the unexpired warranties of contractors and suppliers that delivered services or
materials in connection with the construction and development of the Property;

 

12

 

(h)              good standing certificates and corporate resolutions or member
or partner consents, as applicable, for Seller and such other documents as
reasonably requested by the Title Insurer;

 

(i)               such other documents, instruments, certifications and
confirmations as may be reasonably required and customary to fully effect and
consummate the transactions contemplated hereby.

 

At each Closing, Buyer shall: (i) deliver the balance of the Purchase Price to
Seller applicable to the Property as allocated on Schedule l annexed hereto,
(ii) execute and deliver execution counterparts of the closing documents
referenced in clauses (a) (where applicable), (b) and (e) above; and (iii) at
the last Closing under this Agreement, instruct the Escrow Agent to deliver the
Earnest Money to Seller as a credit towards the Purchase Price.

 

Buyer shall have the right to extend the Closing of each Property for up to
thirty (30) days upon written notice to Seller which notice may he given by
Buyer to Roller at any time before 5:00 PM Eastern Time on the date set for
Closing of the applicable Property. Notwithstanding anything to the contrary
contained in this Agreement, notice to extend the Closing may be sent in writing
or email transmission by Buyer or Buyer's attorney. The Closing shall be held in
escrow through the mail by delivery of the closing documents to the parties on
or prior to the Closing or such other place or manner as the parties hereto may
mutually agree.

 

Notwithstanding anything to the contrary contained in this Agreement, if at
Closing there are any monetary obligations of Seller due and payable under a
Lease (such as, for example purposes only, a tenant improvement allowance) or
any outstanding construction obligations (such as, for example purposes only,
offsite improvcmcnts or punchlist items), such obligations shall remain the
obligations of Seller and Buyer shall have the right to: (i) delay Closing until
such time that such obligations have been satisfied; or (ii) require Seller put
into escrow with the Escrow Agent, or reduce the Purchase Price by an amount
necessary to satisfy such monetary obligation and/or an amount reasonably
estimated by Buyer to satisfy any such non-monetary obligation of Seller under
the Lease. This Section, and all provisions contained therein, shall survive the
Closing.

 

Section 11.  Representation by Seller. Seller represents and warrants to, and
covenants with, Buyer as follows:

 

(a)              Seller is duly organized (or formed), validly existing and in
good standing under the laws of its state of organization, and to the extent
required by law, the State in which the Property is located. Seller is
authorized to consummate the transaction set forth herein and fulfill all of its
respective obligations hereunder and under all closing documents to be executed
by Seller, has all necessary power to execute and deliver this Agreement and all
closing documents to be executed by Seller, and to perform all of

 

13

 

 

Seller's obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Seller have been duly authorized by all requisite
corporate authority or other required action on the part of Seller and are the
valid and legally binding obligations of Seller, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Seller is bound;

 

(b)             Seller has good and indefeasible fee simple title to the
Properties subject to matters of record and affecting the Properties and at
Closing will have and will convey to Buyer by bargain and sale deed good and
indefeasible fee simple title to the Properties, free and clear of all liens,
defects, encumbrances, conditions, exceptions, restrictions or other matters
affecting title except the Permitted Exceptions;

 

(c)              Seller has not received any written notice of any current or
pending litigation, tax appeals or environmental investigations against Seller
or any of the Properties and, to the best of Seller's knowledge, there is no
pending litigation, tax appeals or environmental investigations against Seller
or any of the Properties;

 

(d)              Seller has not entered into any contracts, subcontracts or
agreements affecting a Property which will be binding upon Buyer after a Closing
other than the Lease;

 

(e)              Except for defaults cured on or before the date of this
Agreement, Seller has not received any written notice of default under the terms
of any of the Leases and, to the best of Seller's knowledge, there is no
outstanding, uncured default under the terms of any of the Leases;

 

(f)               Seller has not received any written notice from (or delivered
any notice to) any governmental authority regarding any violation of any law
applicable to any of the Properties and, to the best of Seller's knowledge,
there are no such violations;

 

(g)              The Personalty to be transferred to Buyer is free and clear of
liens, security interests and other encumbrances arising by, through or under
Seller, except as a result of loan instruments securing a loan that shall be
paid in full by Seller at or prior to Closing;

 

(h)              With respect to each Lease: (i) Schedule 2 attached hereto is a
true, correct and complete description of the Lease (including any and all
amendments thereto) applicable to the applicable Property, a copy of each
(including all amendment(s), if applicable) shall be delivered to Buyer
immediately following mutual execution and delivery of this Agreement; (ii) the
Lease is in full force and effect; (iii) there are no uncured monetary defaults
by Tenant under the Lease and no offset or abatement is

 

14

 

 

presently available to, or has been asserted in writing by, Tenant under the
Lease, and Seller has complied in all material respects with its obligations
under the Lease, and there is no defense or claim presently available to Tenant
under the Lease; (iv) no brokerage commission or compensation of any kind is due
or will be due from the Property or the rent therefrom for leasing space in the
Property whether past, present or future and no understanding or agreement
exists with regard to payment of any leasing commissions for future leases with
existing or future tenants except in connection with extensions or renewals of
the Lease as specifically set forth therein; (v) other than as expressly set
forth in the Lease, there are no other material promises, amendments, agreements
or commitments between Tenant and Seller or any one acting by or on behalf of
Seller, nor are there any commitments which will be binding on Buyer in favor of
Tenant; (vi) except as set forth in the Lease; Tenant is not entitled to any
rent concession, rent-free occupancy, lease buyout costs, tenant improvement
costs, moving, design and refurbishment costs, tenant improvement allowance,
space plan allowance, reduction or abatement of rent for any reason whatsoever,
including, without limitation, for any work (not yet performed) or other
consideration (not yet given) in connection with Tenant's occupancy pursuant to
the Lease; and (vii) Seller is holding no security deposits with respect to the
Lease and no rent has been prepaid for more than one month before its due date;

 

(i)               There are no occupancy rights, leases or tenancies affecting
the Properties other than the Leases;

 

(j)               No person or entity has any option, right of first refusal or
other right to purchase the Property or any part thereof or interest therein;

 

(k)              Each Property is in compliance in all material respects with
all applicable zoning laws, regulations and ordinances as of the date of this
Agreement;

 

(l)               Seller is not a "foreign person" under the Foreign Investment
in Real Property Tax Act of 1980 ("FIRPTA") and upon consummation of the
transaction contemplated hereby, Buyer will not be required to withhold from the
Purchase Price any withholding tax;

 

(m)      There are no pending or, to the best of Seller's knowledge, threatened
condemnation proceedings affecting any Property and Seller has not received any
written notice that there is any pending or threatened condemnation of all or
any part of any Property;

 

(n)       Seller has not initiated, and to Seller's knowledge there currently
are no pending, proceedings to correct or reduce the assessed valuation of any
Property and Seller has received no written notice, nor does Seller have any
knowledge, of any special tax assessments pending or contemplated against any
Property that are not of record or disclosed in the Title Report;

 

15

 

 

(o)              There are no employees of Seller engaged in the operation or
maintenance of any of the Properties;

 

(p)              Seller has not initiated or participated in, any, and to the
best of Seller's knowledge, there is currently no action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for any of the Properties;

 

(q)              Seller has not received any written notice from any
governmental authority, mortgagee, insurance company, board of fire
underwriters, or any other association having authority or power over all or any
portion of the Properties, requesting the performance of any work or alterations
with respect to any Property that has not been performed or alleging that Seller
presently is in breach or violation of, or not in compliance with, any
applicable law, statute, code, act, ordinance, rule permit, license, regulation,
standard or underwriting requirement or under any order of court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, wherever located, with respect to any Property or
Seller's present use and operation of a Property, including, without limitation,
those currently relating to fire, safety, environmental laws, parking,
architectural barriers to the handicapped, zoning and building codes. Moreover,
Seller has no knowledge of any of the foregoing matters being pending or
threatened;

 

(r)              Seller has not assigned or transferred any of its interest in
the Lease applicable to a Property other than in connection with a mortgage
financing, which shall be discharged at or prior to Closing;

 

(s)              Any and all work identified on any punchlist submitted by
Tenant to Seller in connection with work performed (or required to be performed)
by or on behalf of Seller has been fully performed and Seller has not received
written notice and nor does Seller have any knowledge that Tenant has not
accepted said work;

 

(t)               No petition has been filed by or against Seller under the
Federal Bankruptcy Code or any similar State or Federal Law; and

 

(u)             To the best of Seller's knowledge, except as set forth in the
environmental reports previously delivered by Seller to Buyer, no hazardous
substances have been generated, stored, released, or disposed of on or about any
of the Properties in violation of any law, rule or regulation applicable to a
Property which regulates or controls matters relating to the environment or
public health or safety (collectively, "Environmental Laws"). Seller has not
received any written notice from (nor delivered any notice to) any federal,
state, county, municipal or other governmental department, agency or authority
concerning any petroleum product or other hazardous substance discharge or
seepage relating to any of the Properties. For purposes of this Agreement,
"hazardous substances" shall mean any substance or material that is defined or
deemed to be hazardous or toxic pursuant to any Environmental Laws.

 

16

 



 

Should Seller receive notice or actual knowledge of any inaccurate information
regarding any of the matters set forth in this Section 11 after the date of this
Agreement and prior to a Closing, Seller will immediately notify Buyer of the
same in writing. If Seller is unwilling or unable to correct such inaccuracy on
or before Closing of the applicable Property, Buyer may either: (a) cancel this
Agreement with respect to the Property affected by such inaccuracy and leave
this Agreement in effect as to the balance of the Properties, in which event:
(i) this Agreement shall be deemed terminated as to any such removed Property
and neither party shall have any further rights, obligations or liabilities with
respect to such removed Property, except with respect to any obligations that
expressly survive termination of this Agreement as contained herein; (ii) there
shall be a reduction in the Purchase Price payable by Buyer at Closing by the
amount allocated to the Property designated for removal from this transaction as
shown on Schedule 1 hereof; and (iii) Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with such
rejected Property, not to exceed $50,000.00 per Property; or (b) waive such
right to terminate and accept such inaccuracy by proceeding with the transaction
pursuant to the remaining terms and conditions of this Agreement.

 

The representations and warranties of Seller shall survive Closing for a period
of one (1) year. At least one Seller Guarantor shall at Closing unconditionally
and personally guarantee the liability of Seller for any losses, costs or
damages incurred by Buyer relative to any Seller's breach of a representation
and warranty set forth in this Section 11. Such personal guaranty under this
Section 11 shall survive Closing, and provided that no breach of any of the
representations or warranties shall have occurred, such personal guaranty under
this Section 11 shall be limited to the first six (6) month period after a
Closing.

 

Section 12. Buyer's Representations. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)              Buyer is duly formed, validly existing and in good standing
under the lawsof Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer's obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound; and

 

17

 

(b)              No petition has been filed by or against Buyer under the
Federal Bankruptcy Code or any similar State or Federal Law.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

Section 13. Conditions to Buyer's Obligations. Buyer's obligation to pay the
Purchase Price, and to accept title to each Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:

 

(a)              Possession of each Property shall be delivered to Buyer free
and clear of all liens and encumbrances other than the Permitted Exceptions and
the applicable Lease;

 

(b)              Seller shall deliver to Buyer on or before the Closing the
items set forth in Section 10 above;

 

(c)              Buyer shall receive from the Title Insurer or any other title
insurer approved by Buyer in its judgment and discretion, a current ALTA owner's
form of title insurance policy, or irrevocable and unconditional binder to issue
the same, with extended coverage for the applicable Real Property in the amount
of the Purchase Price as allocated in this Agreement, dated, or updated to, the
date of the Closing, insuring, or committing to insure, at its ordinary premium
rates Buyer's good and marketable title in fee simple to such Real Property and
otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof and subject only to
the Permitted Exceptions;

 

(d)              Buyer shall have received a valid and permanent final
certificate of occupancy (or the equivalent thereof) for each Property and
Tenant (to the extent required by applicable law);

 

(e)              Buyer shall have received the Tenant Estoppel and SNDA for each
applicable Lease duly executed by Tenant, and with respect to each SNDA, duly
executed by Seller and acknowledged by a notary public;

 

(f)               Keys to all locks located in each Property, if applicable;

 

(g)             An original copy of the Lease and any amendments thereto
(including, without limitation, a Lease Modification Agreement wherein Tenant
confirms the commencement date of the Lease);

 

(h)             An original (or a copy if an original is not available) of any
and all warranties issued to Seller in connection with the construction of the
Improvements, it being agreed that in the event such warranties are not
assignable to Buyer, Seller shall have such warranties re-issued to Buyer or
Tenant, as requested by Buyer;

 

18

 

(i)               A certificate of property insurance and of liability insurance
from Dollar General naming Buyer as an additional insured, in compliance with
the Lease; and

 

(j)               The Delivery Date and Commencement Date (as such terms are
defined in the Lease) shall have occurred under the applicable Lease and Tenant
shall be open and operating for business to the public in substantially all of
the applicable leased space and Tenant shall be paying full and unabated rent
under such Lease;

 

(k)              All obligations of Seller under a Lease with respect to
Tenant's initial occupancy thereof shall have been completed and/or satisfied,
including, without limitation, satisfying the Evidence of Completion (as defined
in the Lease), completing any punchlist items and paying any tenant allowances;

 

(1)              Buyer shall have received copies of all final lien waivers from
the general contractor and all subcontractors performing work or providing
materials or services to a the Property; and

 

(m)             The representations and warranties of Seller contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing.

 

In the event any of closing conditions set forth in this Section 13 are not
satisfied by the Outside Closing Date with respect to any one or more of the
Properties, Buyer shall have the right to remove such non-satisfying Property
from the Properties to be acquired by Buyer and terminate this Agreement with
respect to such non-satisfying Property upon notice to Seller given at anytime
thereafter, in which event: (i) this Agreement shall be deemed terminated as to
any such rejected Property and neither party shall have any fut diet rights,
obligations or liabilities with respect to such rejected Property, except with
respect to any obligations that expressly survive termination of this Agreement
as contained herein; and (ii) there shall be a reduction in the Purchase Price
payable by Buyer at Closing by the amount allocated to the Property designated
for removal from this transaction as shown on Schedule 1 hereof.

 

Section 14. Conditions to Seller's Obligations. Seller's obligation to deliver
title to the Properties shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

 

(a)              Buyer shall deliver to Seller on each Closing Date the
remainder of the Purchase Price as allocated to such Property in accordance with
Schedule 1 hereof, subject to adjustment of such amount pursuant to Section 2
hereof; and

 



19

 

(b)              The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.

 

Section 15. Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be: (i) delivered
in person with proof of delivery thereof, (ii) sent by United States certified
mail, postage prepaid, return receipt requested, or (iii) deposited with a
nationally recognized overnight courier, in each case to the addresses set out
in Section 1, or at such other addresses as specified by written notice
delivered in accordance herewith. Any notice or other communication sent as
hereinabove provided shall be deemed received (a) three days after being
deposited in the mail if sent by certified mail, postage prepaid, return receipt
requested, or (b) one day after being deposited with a commercial overnight
courier if sent by such method. Notices under this Agreement may also be given
by e-mail transmission, provided, however, that if such notice is sent by e-mail
transmission, such notice or other communication shall also be sent by one of
the other means provided hereinabove. Any notice under this Agreement may be
given by the attorney representing a party in this transaction.

 

Section 16. Seller Covenants. Seller agrees that: (a) it shall continue to
operate the Properties in the same manner in which Seller has previously
operated the Properties; (b) it shall, subject to Section 7 hereof and subject
to reasonable wear and tear, maintain the Properties in the same (or better)
condition as exists on the date hereof; (c) it shall comply with all obligations
as owner of the Properties, the landlord under the Lease, or mortgagor under any
mortgage affecting any of the Properties, which Seller is required to carry out
and perform, either by virtue of agreements with such parties or by virtue of
any order or direction of any governmental authority having jurisdiction; (d) it
shall not, without Buyer's prior written consent, enter into any agreement
concerning the management or operation of a Property which would remain in
effect beyond the Closing, and (e) it shall not, without Buyer's prior written
consent: (i) amend any Lease in any manner; (ii) consent to an assignment of a
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; and/or (iii) consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of a Property, whether insured or not.

 

Section 17. Post-Closing Covenants.

 

(a)              Seller shall be and remain responsible for completing any work
required to be performed by the landlord under each Lease, including, without
limitation, the

 



20

 

 

obligations set forth in Section 2 of each Lease. Seller further agrees that it
will remain adequately capitalized in a manner such that such Seller shall have
sufficient funds in order to comply with its respective obligations as described
in this Section 17. In the event that any Seller fails to comply with said
warranty obligations, Buyer may, after giving thirty (30) days written notice to
Seller and Seller having failed to commence and diligently pursue to completion
curative action within said time period, proceed to remedy such obligations on
its own and shall have recourse against Seller for any expenses incurred
thereby. Neither payment nor acceptance of the Purchase Price nor any provision
in this Agreement will be deemed to constitute a waiver by Buyer of Seller's
responsibility under this Section. This Section, and all provisions contained
therein, shall survive a Closing. The obligations of Seller pursuant to this
Section shall continue beyond the periods specified herein as to warranty work
required by the landlord pursuant to the applicable Lease if such defect is
discovered during the warranty period and is not cured by Seller within that
warranty period. In other words, defects which arise or exist prior to the date
of expiration of the warranty period must be cured and corrected by Seller even
though the curing or corrective action may not be commenced or completed until
after the date of expiration of the warranty period. At Closing at least one
Seller Guarantor shall unconditionally, personally, guarantee the obligations of
Seller pursuant to this Section 17 which guaranty shall survive a Closing and
shall be confirmed at Closing.

 

(h) If following Closing, any Seller shall receive a payment of rent from Tenant
applicable to any period from and after Closing, such Seller shall promptly
remit such payment to Buyer in accordance with account instructions to be
furnished by Buyer. The provisions of this Section 17 shall survive Closing.

 

Section 18. Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

Section 19. No Representations or Warranties. Buyer hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Properties as
set forth in Section 6 herein, and except as set forth in this Agreement or in
any documents executed at Closing by Seller, each Property shall be conveyed at
Closing to Buyer in "as-is" condition with no representation or warranties
whatsoever.

 

Section 20. Applicable Law. This Agreement shall be construed under the laws of
the State in which a Property is located.

 

Section 21. Tax-Deferred Exchange. In the event Buyer or Seller desire to effect
a tax-deferred exchange in connection with the conveyance of a Propeq-ty, Ruyer
and Seller

 



21

 

 

agree to cooperate in effecting such exchange (including, without limitation,
any intermediate conveyance to the members of Seller); provided, however: (1)
that the exchanging party shall be responsible for all additional costs
associated with such exchange; (ii) that a non-exchanging party shall not assume
any additional liability with respect to such tax deferred exchange; (iii) no
assignment of this Agreement shall relieve the exchanging party of its
obligations under this Agreement, and the exchanging party shall remain liable
for the performance of its obligations under this Agreement, including, without
limitation, the representations, warranties, and covenants given by the
exchanging party to the non-exchanging party, (iv) the exchange will not delay
or otherwise adversely affect the Closing, (v) there is no additional
unreimbursed loss, cost, damage, tax, expense or adverse consequence incurred by
the non-exchanging party resulting from, or in connection with, the exchange,
and the exchanging party shall indemnify, save and hold harmless the
non-exchanging party of, from and against any such loss, cost, damage, tax,
expense or adverse consequence (including reasonable attorneys' fees), and (vi)
in no event shall the non-exchanging party be obligated to acquire any property
or otherwise be obligated to take title, or appear in the records of title, to
any property in connection with such exchange. Seller and Buyer shall execute
such additional documents, at no cost to the non-exchanging party, as shall be
required to give effect to this provision.

 

Section 22. Broker's Commissions. Buyer and Seller each hereby represent that,
except for the Seller's Broker and Buyer's Agent listed herein, there are no
other brokers involved or that have a right to proceeds in this transaction.
Seller shall be responsible for payment of commissions to the Seller's Broker
and Buyer's Agent pursuant to a separate, previously negotiated agreement(s).
Seller and Buyer each hereby agree to indemnify and hold the other harmless from
all loss, cost, damage or expense (including reasonable attorneys' fees at both
trial and appellate levels) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder's fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party (except that Ruyer shall have
no obligations hereunder with respect to any claim by Seller's Broker and/or
Buyer's Agent). The representations, warranties and indemnity obligations
contained in this section shall survive the Closing or the earlier termination
of this Agreement.

 

Section 23. Assignment. Buyer may assign all or any portion of its rights under
this Agreement to one or more assignees or designees; provided, however, that no
such assignment shall relieve Buyer of any of its obligations hereunder until
Closing is complete.

 

Section 24. Attorneys' Fees. In any action between Buyer and any Seller as a
result of failure to perform or a default under this Agreement, the prevailing
party shall be entitled to recover from the other party, and the other party
shall pay to the prevailing party, the

 



22

 

prevailing party's attorneys' fees and disbursements and court costs incurred in
such action.

 

Section 25. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party.

 

Section 26. Interpretation. If there is any specific and direct conflict
between, or any ambiguity resulting from, the terms and provisions of this
Agreement and the terms and provisions of any document, instrument or other
agreement executed in connection herewith or in furtherance hereof, including
any Exhibits hereto, the same shall be consistently interpreted in such manner
as to give effect to the general purposes and intention as expressed in this
Agreement which shall be deemed to prevail and control.

 

Section 27. Headings. The headings of this Agreement are for reference only and
shall not limit or define the meaning of any provision of this Agreement.

 

Section 28. Severability. If any provision of this Agreement is unenforceable to
any extent, the remaining portions of such provision, and all other provisions
of this Agreement, shall nevertheless be kept in effect.

 

Section 29. Counterparts. This Agreement may be executed by portable document
format (pdf) and/or in any number of counterparts. Each party may rely upon any
emailed pdf or counterpart copy as if it were one original document.

 

Section 30. Rents and Deposits. Seller and Buyer agree that, in addition to all
other conditions and covenants contained herein, Buyer shall receive a credit at
Closing for security deposits and advance rents paid/abatements, if any, held by
Seller and Seller shall deposit with Buyer and Escrow Agent not later than the
business day immediately prior to Closing a statement as to the date to which
all rents have been paid. All base rent and other charges payable by the Tenant
will be prorated between Seller and Buyer as of midnight on the date of Closing
as if such rent and other charges had been collected in accordance with the
Leases. In no event shall Buyer be obligated to attempt to collect from any
Tenant any delinquent or past due sums or amounts owed to Seller, but Buyer
shall reasonably cooperate with Seller (at no expense to Buyer) with respect
thereto. If following Closing, Seller shall receive a payment of rent from
Tenant applicable to any period from and after Closing, Seller shall promptly
remit such payment to Buyer. The provisions of this Section 30 shall survive
Closing.

 

Section 31. Additional Termination Right of Buyer. Buyer shall have the right to
terminate this Agreement upon notice to Seller if Tenant is downgraded from its
rating as of the date of this Agreement by Standard & Poor's (BB+) or Moody's
(Bal) at any time prior to a Closing whereupon: (i) this Agreement shall be
deemed terminated and neither

 

23

 

party shall have any further rights, obligations or liabilities hereunder,
except with respect to any obligations that expressly survive termination of
this Agreement as contained herein; and (ii) the Earnest Money shall promptly be
returned to Buyer.

 

Section 32. Termination Right of Seller. Except with respect to the right of
Buyer to terminate this Agreement as to one or more of the Properties as
described in the next sentence of this Section, if Buyer terminates this
Agreement as to more than ten (10) of the Properties pursuant to the terms of
this Agreement, then Seller shall have the right to terminate the whole of this
Agreement, as to the balance of the Properties for which Closing has not
occurred, by ten (10) days prior notice to Buyer, in which event neither party
shall have any further claim against the other, except (i) with respect to those
matters which this Agreement provides expressly survive the termination of this
Agreement, and (ii) the Earnest Money shall be returned to Buyer.
Notwithstanding the foregoing, any termination of this Agreement as to one or
more Properties for any of the following reasons shall not be included in
calculating whether or not Purchaser has terminated this Agreement as to more
than ten (10) Properties for the purposes of determining -whether Seller's light
to terminate has accrued pursuant to This Section 32: (i) any termination of
this Agreement as to any Property in respect of which Buyer's due diligence
discloses any environmental contamination, whether past or present, affecting a
Property which constitutes a present "Recognized Environmental Condition" under
a standard ASTM Phase I report; or (ii) any termination of this Agreement as to
any Property pursuant to Section 6(A) above due to an uncured Objection, or
(iii) any termination of this Agreement as to any Properties pursuant to Section
7 above.

 

Section 33. Incorporation of Exhibits by Reference. All Exhibits to this
Agreement are fully incorporated herein as though set forth at length herein.

 



24

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

SELLER:

 

 

RSBR INVESTMENTS, LLC, a Missouri limited liability company

 

By: /s/ Rod Hamby

Name: Rod Hamby

Title: Manager

 

RBA INVESTMENTS, LLC, a Missouri limited liability company

 

By: /s/ Rod Hamby

Name: Rod Hamby

Title: Manager

 

OVERLAND PROPERTIES, LLC, a Missouri limited liability company

 

By: /s/ Rod Hamby

Name: Rod Hamby

Title: Manager

 

 

BUYER:



LADDER CAPITAL FINANCE LLC, a Delaware limited liability company



  

By:/s/ David M. Traitel

Name: David M. Traitel

Title: Managing Director

 

 

 

JOINDER AND CONSENT OF ESCROW AGENT:

 

An original, fully executed copy of this Agreement, together with the first
installment of the Earnest Money, has been received by Escrow Agent this 3rd day
of July, 2012, and by execution hereof Escrow Agent covenants and agrees to be
bound by the terms of this Agreement applicable to Escrow Agent.

 

 

 

                      Escrow Agent:

 

COMMONWEALTH TITLE LAND INSURANCE COMPANY

 

By:

Name:

Title:

 





 

 

 

EXHIBITS AND SCHEDULES

 



Schedule 1   List of Properties and Purchase Price Allocation Schedule 2   List
of Leases Exhibit A   Form of Assignment and Assumption of Lease Exhibit B -
Form of Bill of Sale Exhibit C   Form of Assignment of Contracts, Permits,
Licenses and Warranties Exhibit D   Form of Tenant Estoppel Exhibit E   Form of
SNDA Exhibit F - Form of Tenant Notice



 

 



 

 

 

